DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 12/28/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the 35 U.S.C. 112(b) rejection of claim 11 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				6, 10-13, 15, and 16
Withdrawn claims: 				None
Previously cancelled claims: 		1-5, 7-9, and 14
Newly cancelled claims:			None
Amended claims: 				6
New claims: 					17
Claims currently under consideration:	6, 10-13, and 15-17
Currently rejected claims:			6, 10-13, and 15-17
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6, 10, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2009/0274815; cited on IDS).
Regarding claim 6, Kobayashi teaches a method for producing a granular material (corresponding to processing a raw material containing starch into a granular material for a rice modifier) ([0023]) to be added to a food ([0058]), comprising: treating unprocessed prima facie of either anticipation or obviousness has been established.  In re Best, 562 F In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  MPEP 2112.01.I.  In the instant case, the granular material disclosed in Kobayashi (1) comprises amounts of acid or oxidation treated starch and amounts of total starch which overlap the claimed content ranges; (2) is heated and compressed in an extruder; and (3) has contents of particle sizes which overlap the claimed content range; therefore, the product of the prior art is expected to make obvious the product results as instantly claimed.
Regarding claim 10, Kobayashi teaches the invention as disclosed above in claim 6, including the amylose in the unprocessed starch is 10-36% by weight (corresponding to rice starch which has an amylose content of at least 10%, mung bean starch which has an amylose content of 36%, and corn starch, potato starch, wheat starch, sweet potato starch, tapioca starch, sago starch and pea starch which have minimum amylose contents within the range of 10-36%) ([0037]) and the content of the acid or oxidation treated starch in the granular material is 5-75% by weight ([0043]).  The product obtained by multiplying these values together is 50-2700 which falls within the claimed range.
Regarding claim 12, 
Regarding claim 15, Kobayashi teaches the invention as disclosed above in claim 6, including the degraded starch is obtained by acid treatment or oxidation treatment ([0043]).
Regarding claim 16, Kobayashi teaches the invention as disclosed above in claim 6, including a content of particles over a sieve of 0.5 mm aperture in the granular material is 5-100% by weight ([0057]).  Therefore, 5-100% by weight of the particles have a particle size larger than 0.5 mm which includes a sieve of 9.16 mm aperture, thereby rendering the claim obvious.

Claims 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2009/0274815; cited on IDS) as applied to claim 6 above, in view of Singh (Singh, V., Zakiuddin Ali, S., “Comparative Acid Modification of Various Starches”, 1987, Starch/Stärke, vol. 39, pages 402-405).
Regarding claim 11, Kobayashi teaches the invention as disclosed above in claim 6, including potato, tapioca, rice, and corn starches are acid treated ([0037], [0043]).  It does not teach the peak molecular weight of the degraded starches are 5 x 103 – 8 x 104.
However, Singh teaches granular (corresponding to degraded starch maintaining its granular form) (page 402, column 1, paragraph 1) partially degraded (corresponding to hydrolysis) (Figure 4 on page 404) potato, tapioca, rice, and corn starches wherein the molecular weight after acid-treatment is less than about 100,000 Daltons and greater than about 50,000 Daltons (Figure 2 on page 403), which overlaps the claimed weight range.  
It would have been obvious for a person of ordinary skill in the art to have modified the method of Kobayashi by using the acid-treated starches as taught by Singh.  Since Kobayashi teaches acid-treated potato, tapioca, rice, and corn starches, but does not teach 
Regarding claim 13, Kobayashi teaches the invention as disclosed above in claim 6, including potato, tapioca, rice, and corn starches are acid treated ([0037], [0043]).  It does not teach a degree of gelatinization in of the starch in the granular material determined by a β-amylase pullulanase (BAP) method is at least 20%.
However, Singh teaches granular (corresponding to degraded starch maintaining its granular form) (page 402, column 1, paragraph 1) partially degraded potato, tapioca, rice, and corn starches wherein the degree of gelatinization (corresponding to extent of hydrolysis) is after treatment  for 1.5 and 3 hours greater than 20% (Figure 4 on page 404).  
It would have been obvious for a person of ordinary skill in the art to have modified the method of Kobayashi by using the acid-treated starches as taught by Singh.  Since Kobayashi teaches acid-treated potato, tapioca, rice, and corn starches, but does not teach a degree of gelatinization for the starches, a skilled practitioner would be motivated to consult an additional reference such as Singh in order to determine the degree of gelatinization of the acid-treated starches disclosed in Kobayashi.  Although the prior art references do not determine the degree of gelatinization by a BAP method, the degree of gelatinization disclosed in Singh should correlate to an amount within or overlapping a minimum 20% degree of gelatinization as determined by the BAP method or any other 
Regarding claim 17, Kobayashi teaches the invention as disclosed above in claim 6, including potato, tapioca, rice, and corn starches are acid treated or oxidized ([0037], [0043]).  It does not teach the acid treatment and oxidation treatment of the unprocessed starch as claimed.
However, Singh teaches that the acid modification and oxidation of starch are age-old processes to make degraded granular modified starches that are used in food.  It also teaches that during modification, starch is degraded to various levels depending upon the conditions of the modification, leading to changes in various properties including reduction in the viscosity of paste or solutions and enhancement in the gel forming ability (page 402, column 1, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Kobayashi to include acid treatment and/or oxidation treatment of the unprocessed starch as taught by Singh.  Since Kobayashi teaches that the starches are acid treated or oxidized and Singh teaches that acid treatment and oxidation of starch are well-known in the food industry and that different methods of treatment result in changes in properties of the starch, it is within the ambit of a skilled practitioner to determine a suitable method of acid treatment or oxidation treatment that produces granular modified .  

Response to Arguments
Claim Rejection – 35 U.S.C. §112(b) of claim 11: Applicant stated that molecular weight is a dimensionless quantity because a molecular weight is a value relative to the 12C isotope of carbon which is set to be equal to 12 and thus, claim 11 points out and distinctly claims the subject matter which the inventor regards as the invention.
The rejection is withdrawn with the understanding that, for reasons related to the comparison of the claimed invention to prior art during examination, the unit of the molecular weight of the claim will be interpreted as being Daltons.

Claim Rejection – 35 U.S.C. §103 of claims 6, 10, 12, 15, and 16 over Kobayashi; claims 11 and 13 over Kobayashi and Singh: Applicant’s arguments have been fully considered and are considered unpersuasive.
 Applicant stated that the claimed method would not have been obvious to a person of ordinary skill in the art for the following reasons: (1) there are no teachings in Kobayashi regarding selecting unprocessed starches comprising at least 5% amylose by weight for the acid-treated starch; (2) the rice modifier of Kobayashi does not necessarily possess the water absorption rate and the compressive syneresis rate as claimed; and (3) the claimed method provides unexpected results sufficient to establish unobviousness within the meaning of 35 U.S.C. §103.  Applicant argued that Kobayashi only teaches acid-treated starch or oxidized starch ([0042]) and generally teaches that the starch employed 
However, since Kobayashi teaches that the starches employed in the invention includes starches selected from a group including corn, potato, wheat, rice, sweet potato, tapioca, mung bean, sago, and pea starches ([0037]) which all have an amylose content above 5%, the teachings of Kobayashi at least suggest the acid-treated starch with an amylose content of at least 5%.  Therefore, the selection of one or more of the disclosed starches comprising an amylose content of at least 5% renders the claimed acid-treated starch obvious.  Furthermore, the prior art reference must be considered as a whole and not limited to its preferred embodiments and/or examples.  Therefore, the disclosure of one particular type of acid-treated starch in one example in the prior art reference does not In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant stated that the Office Action failed to establish a prima facie case of obviousness since the rice modifier of Kobayashi does not necessarily have a water absorption rate of 250%-700% by weight and a compressive syneresis rate of at least 7%, and the fact that the disclosed rice modifier may have the water absorption rate and compressive syneresis rate as claimed is not sufficient to establish the inherency of that result.  Applicant pointed to section 1 of page 1 of the Declaration filed 09/08/2020 as showing that Formulation 10 of Kobayashi, which is closer to the claimed invention than other disclosed formulations, does not have the claimed water absorption rate or compressive syneresis rate as claimed.  Applicant also stated that Formulations 1, 2, and 4-7 of Kobayashi contain trehalose which is more soluble in water as compared to starch; therefore, the Formulations 1, 2, and 4-7 are considered to deviate more from the claimed range as compared to those of Formulation 10.  Applicant also pointed to Formulation 3 of Kobayashi which contains only 1% by weight of the acid-treated starch and Formulations 8 and 9 of Kobayashi which do not contain acid-treated starch.  Applicant 
However, as explained above, since Kobayashi teaches that the raw material includes acid-treated starch ([0043]) and that the starches employed in the invention include starches selected from a group including corn, potato, wheat, rice, sweet potato, tapioca, mung bean, sago, and pea starches ([0037]) which all have an amylose content above 5%, the teachings of Kobayashi at least suggest the acid-treated starch with an amylose content of at least 5%.  Therefore, Kobayashi does not only teach starches (1) and (2) as asserted by the Applicant, and the associated information shown in section 2 of page 6 of the Declaration is not applicable to all starches disclosed in Kobayashi.  Regarding the claimed water absorption rate and the claimed compressive syneresis rate not being encompassed by the Formulations disclosed in Kobayashi, Applicant has chosen to use parameters that cannot be measured by the Office for the purpose of prior art patentability because the Office is not equipped to manufacture prior art products and compare them for patentability.  Also, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie of either anticipation or obviousness has been established.”  In re Best, 562 F .2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  "When the PTO shows a sound basis for believing that the products of the applicant and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  MPEP 2112.01.I.  In the instant case, the granular material disclosed in Kobayashi (1) comprises amounts of acid or oxidation treated starch and amounts of total starch which overlap the claimed content ranges; (2) is heated and compressed in an extruder; and (3) has contents of particle sizes which overlap the claimed content range; therefore, the product of the prior art is expected to make obvious the product results as instantly claimed, especially in light of the previously-pending claims not requiring any specific method of acid treatment or oxidation treatment of the starch or any specific conditions for extrusion.  Also, although the Declaration considers some examples of the reference, it does not take into consideration the reference as a whole, including showing the overlapping disclosures having been considered and compared.
Applicant argued that the claimed method provided unexpected results sufficient to establish unobviousness by pointing to section 3 on page 11 of the Declaration filed 09/08/2020 wherein unprocessed starches were treated with an acid and/or an oxidation treatment and the resulting composition had the water absorption rate and the compressive syneresis rate as claimed.  Applicant stated that the advantages of the claimed method are completely unexpected from the cited art because the cited art does not contain specific teachings regarding selecting unprocessed starches comprising at least 5% amylose for acid treatment or teaching regarding the claimed water absorption rate and compressive syneresis rate.  Applicant stated that the range of teachings of Kobayashi is broader than the claimed range and that criticality of the range rebuts a case of obviousness.  Applicant argued that the claimed method can provide improved 
However, as explained above, since Kobayashi teaches that the raw material includes acid-treated starch ([0043]) and that the starches employed in the invention include starches selected from a group including corn, potato, wheat, rice, sweet potato, tapioca, mung bean, sago, and pea starches ([0037]) which all have an amylose content above 5%, the teachings of Kobayashi at least suggest the acid-treated starch with an amylose content of at least 5%.  Regarding the criticality of the claimed range,  “[i]n such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916) (a patent based on a change in the proportions of a prior product or process (changing from 4-10% oil to 1% oil) must be confined to the proportions that were shown to be critical (1%)); In re Scherl, 156 F.2d 72, 74-75, 70 USPQ 204, 205 (CCPA 1946) ("Where the issue of criticality is involved, the applicant has the burden of establishing his position by a proper showing of the facts upon which he relies."); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) ("It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree.")”. MPEP 2144.05.III.A.  In the instant case, the Applicant cites benefits of the claimed method as being reduced stickiness and improved sensory characteristics in food (Specification [0040]) and amended claim 6 to require the composition to be added in an amount of 1.6-6.2% by weight, but the claims allow for the composition to be added to any food whereas the data in [0039], [0066], [0068], [0070], and [0072] of the present specification only direct the composition to be added to foods comprising at least meat in an amount of at least 35% by weight of the composition.  Since the claims allow for the food to be any food whereas the data only supports foods comprising ground or shredded meat in an amount of at least 35% by weight, the data is not commensurate in scope with the claims.  Additionally, dependent claim 17 is the only claim which specifies any method of acid or oxidation treatment, which means that the invention of claim 1 (and dependent claims other than claim 17) still does not require any method of acid or oxidation treatment.  Additionally, the acid treatment and oxidation treatment features of claim 17 are taught by Singh which states that the acid modification and oxidation of starch are age-old processes to make degraded granular modified starches that are used in food.  It also teaches that during modification, starch is degraded to various levels depending upon the conditions of the modification, leading to changes in various properties including reduction in the viscosity of paste or solutions and 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791